DETAILED ACTION

Status of Claims

Claims 1, 3-5, 8-10, 14-15, 17-18 & 21-29 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted on 4/27/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “Claims 1-6, 8-12 and 14-19 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more. Without conceding the propriety of the Examiner's rejection, by the present amendment and response, Applicant amends the claims as discussed with the Examiner during the Examiner Interview to include the patent eligible subject matter of claims 6, 7, 12, 13, 19, and 20. Applicant FAX (949) 202-3001submits that the present claims overcome the subject matter eligibility rejection for at leastPage 10 of 12Appl. No.: 17/003,337 the reasons discussed and agreed upon during the Examiner Interview, i.e., the claims are statutory under Step 2A, Prong Two of the current guidance. As such, Applicant submits the claims are directed to patent eligible subject matter and respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 101.”

Examiner:  The change of scope presented by the amendment, including the addition of new claims led to maintaining the rejection.  Further information is provided in the email correspondence attached to the interview summary associated with this action.

No Prior Art rejection
Claims 1, 3-5, 8-10, 14-15, 17-18 & 21-29 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

wherein: the peer-to-peer transaction request includes a request for a transfer test; the operations further comprise in response to receiving, from the second device, recipient account details, transferring less than a full amount of the funds from the sender account to the recipient account per the request for the transfer test; and the request for authorization to complete the peer-to-peer transaction request indicates a successful transfer of the less than the full amount of the funds from the sender account to the recipient account.


The closest prior art of record includes:

Giordano (US 20130036000) provides a P2P transaction using an alias.

Jones (US 20080270300) provides a method for performing P2P fund transfers using wireless communications while requesting an individual’s payment account details between users.

Bulawa (US 20120030098) provides a receiver driven money transfer alert system that provides accurate receiver/recipient payment information to the sender for preventing transaction failure.

Matula (US 20210385412) provides a system for capturing an image during a video conference that is obscured from the other participant for privacy of sensitive information. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-10, 14-15, 17-18 & 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 9 and system Claim 15.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving, from a first device, a peer-to-peer transaction request associated with a sender account, wherein the peer-to-peer transaction request includes a user identifier, and wherein the peer-to-peer transaction request includes a request for a transfer test; comparing the user identifier to a database of user identifiers mapped to user accounts; based on the comparing, determining that the user identifier matches a recipient account in the database; causing a recipient account details request to display in a user interface of a peer-to-peer transaction application installed on a second device, wherein the recipient account is logged into the peer-to-peer transaction application installed on the second device; establishing a video call between a peer-to-peer transaction application installed on the first device and the peer-to-peer transaction application installed on the second device, wherein the recipient account details request is displayed during the video call and has user instructions to capture an image of recipient account details that enables the recipient account details to be extracted from the captured image: causing a user interface of the peer-to-peer application installed on the first device to blur during a capture of the image of the recipient account details, receiving, from the second device, the recipient account details extracted from the captured image; Page 2 of 12Appl. No.: 17/003,337in response to receiving, from the second device, the recipient account details, transferring less than a full amount of funds for the peer-to-peer transaction request from the sender account to the recipient account per the request for the transfer test; sending, to the first device, a confirmation of the recipient account details received from the second device and a request for an authorization to complete the peer-to-peer transaction request, wherein the request for the authorization to complete the peer-to-peer transaction request indicates a successful transfer of the less than the full amount of the funds from the sender account to the recipient account; receiving the authorization from the first device to complete the peer-to-peer transaction request; and in response to receiving the authorization from the first device to complete the peer-to-peer transaction request, transferring the funds from the sender account to the recipient account.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions) of completing a peer-to-peer transaction.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The non-transitory memory, processor, devices, user interface, database and application in Claim 1 (as well as the hyperlink and web browser of Claim 9 and non-transitory machine-readable medium of Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 8 & 14 – biometric authentication challenge – which is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Gupta (US 20150046331) provides a method for receiving a request for funds transfer between a sender to a recipient that is cross border. 

Kumawat (US 20210201313) provides a verification computing system for verifying operation of a payment terminal and a payment processing network using a test payment card transaction.

Krishna (US 20170300873) provides an electronic clearinghouse system that collects sensitive account information through a peer-to-peer channel using a token.

Bankston (US 20210374728) discusses validating an account for receiving a deposit based on one or more assertions involving the recipient.

Battle (US 20180232739) discusses the use of biometrics in transaction management.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695